DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the heat source" in the last line.  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as -- the heat source end--.
The remaining claims are rejected based on their dependency from a claim that has been rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 8,671,570 B2 in view of Hou et al. US 2007/0246194 Al.
Re claim 1, Liu et al. teach a heat conducting structure (fig 2), comprising: a heat conducting unit forming a closed chamber (fig 2), wherein the closed chamber has a bottom surface and a top surface, the bottom surface and the top surface are opposite to each other (fig 2), two opposite ends of the heat conducting unit are functioned as a heat source end and a cooling end, respectively (figs); 
a first heat conducting layer disposed on the bottom surface of the closed chamber (243, fig 4a); a metal microstructure disposed on the first heat conducting layer (242, col 5 lines 50-
a second heat conducting layer disposed on the metal microstructure (241), wherein the first heat conducting layer, the metal microstructure and the second heat conducting layer are stacked in a direction perpendicular to the bottom surface of the closed chamber so as to form a stacking structure (fig 4a); 
and a working fluid (W, col 3 ) disposed in the closed chamber of the heat conducting unit.
Liu et al. fail to explicitly teach the thickness. 
Hou et al. teach two opposite ends of the heat conducting unit are functioned as a heat source end (400) and a cooling end (600), respectively (figs); 
a total thickness of a portion of the stacking structure is greater than a total thickness of another portion of the stacking structure, wherein the portion is adjacent to the heat source end, the another portion is away from the heat source (fig 5, noting in the instant combination the stacking structure of the primary reference has the thickness tapered as taught by the secondary reference)   to provide a large capillary wick force and absorb more of the working fluid at the evaporating section (para 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the thickness as taught by Hou et al. in the Liu et al. invention in order to advantageously allow for optimal heat transfer for the heat pipe.
Re claim 2,  Liu et al. teach  the first heat conducting layer or the second conducting layer covers at least a part surface of the microstructure (fig 4a).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the thickness as taught by Hou et al. in the Liu et al. invention in order to advantageously allow for optimal heat transfer for the heat pipe.
Additionally Hou et al. teach the stacking structure is divided into at least two sections along a long-axis direction, the at least two sections comprises a first section and a second section, and materials of the first heat conducting layer and the second heat conducting layer in the first section are at least partially different from material of the first heat conducting layer and the second heat conducting layer in the second section (fig 5, paras 15 and 19, paras 3, 6, 16- 17) to provide different pore sizes in different sections of the heat pipe.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the thickness as taught by Hou et al. in the Liu et al. invention in order to advantageously provide a large capillary wick force and absorb more of the working fluid at the evaporating section which allows for optimal heat transfer for the heat pipe.

Re claim 19, Liu et al. teach  wherein another first heat conducting layer (243) is disposed under the top surface of the closed chamber, another metal microstructure (242) is disposed under the another first heat conducting layer, another second heat conducting layer (241) is disposed under the another metal microstructure, wherein the another first heat conducting layer, the another metal microstructure and the another second heat conducting layer are stacked in a direction perpendicular to the top surface of the closed chamber (fig 4b).
Claim 5 is/are rejected under 35 U.S.C. 103, as best understood due to indefiniteness issues, as being unpatentable over Liu et al. US 8,671,570 B2 in view of Hou et al. US 2007/0246194 Al, further in view of  Rush US 20100294475 A1. 
Re claim 5, Liu et al., as modified, fail to explicitly teach material details.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a material of the first heat conducting layer or the second heat conducting layer comprises graphene, graphite, carbon nanotube, aluminum oxide, zinc oxide, titanium oxide, or boron nitride, or any combination thereof for increased heat transfer as taught by (paras 63-65), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
 Response to Arguments
Applicant’s arguments, see reply, filed 2/22/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
2/22/2022 have been fully considered but they are not persuasive.
 Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763